Citation Nr: 1502098	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-32 055	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1992 to August 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of a sexual assault he suffered while serving in Korea in 1995, and claims that he has erectile dysfunction that is secondary to the PTSD.  His account of the sexual assault is corroborated by a lay statement by a former fellow-service-person, and VA (the AOJ) has conceded that the occurrence of a sexual assault stressor event is corroborated by credible supporting evidence.  The claim has remained denied based on a finding that he is not shown to have a diagnosis of PTSD. 

A review of the record found that a May 2008 VA psychiatric intake evaluation report shows the Veteran reported experiencing childhood physical and sexual abuse; depression was diagnosed.  A June 2008 VA treatment record shows the Veteran sought psychiatric treatment, and reported that his mother was terminally ill and that he lived out of his car; depression was diagnosed.  A March 2011 VA treatment record notes that on completion of a "PTSD Checklist", it was found that the Veteran met DSM-IV criteria B, C, and D for a diagnosis of PTSD.  Another March 2011 record shows a diagnosis of PTSD by an attending psychiatrist and that the Veteran clarified that he was sexually assaulted in Korea.  VA treatment records since then show the Veteran was receiving ongoing treatment from a VA clinical psychologist for "PTSD due to MST" (military sexual trauma).
On July 2013 VA examination, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD and based on a review of the behavioral, medical, and job performance markers, there was insufficient evidence of the occurrence of a trauma event in the time-frame identified by the Veteran, and medical [evidence of a] nexus between current psychiatric symptoms and the alleged stressor in service.  The examiner found that the medical evidence showed insufficient impairment in thought process, social functioning, or post-military decline in normal activities of daily living (to support a diagnosis of PTSD).  It was noted that the July 2013 VA examiner was a new examiner under supervision and in a probationary status.

The Veteran's VA treatment records and July 2013 VA examination report are conflicting regarding whether or not he has a diagnosis of PTSD; the July 2013 VA examiner does not appear to have acknowledged that the Veteran receives VA treatment for a diagnosis of PTSD due to military sexual trauma (or that VA has conceded that a sexual assault stressor event in service had occurred).  Another examination to secure a medical opinion that accounts for such findings is necessary. 

The matter of entitlement to service connection for erectile dysfunction is inextricably intertwined with the claim for PTSD, and must therefore be remanded as well.

The case is REMANDED for the following:

1.   The AOJ should secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for psychiatric disability since December 2013. 

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist (other than the July 2013 VA examiner) to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record (and examination/interview of the Veteran), the examiner should provide opinions that respond to the following:  

(a)  Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD, including as due to military sexual trauma?  If not, please identify the requirements for such diagnosis found lacking.    

[The examiner must acknowledge that VA has determined that there is credible corroborating evidence that the Veteran suffered a sexual assault while serving in Korea.  And any finding that the Veteran does not have PTSD must be reconciled with the fact that the Veteran is apparently receiving VA treatment for such disability.]  

(b) Please identify the likely etiology for any psychiatric disability other than PTSD found.  Specifically, is not such disability related to the Veteran's service, including as due to a sexual assault therein?  If not, please identify the etiology considered more likely.  

The examiner must include rationale with all opinions.

3. The AOJ should arrange for any further development suggested by the results of that sought above (e.g., a nexus examination regarding erectile dysfunction is a psychiatric disability is determined to be service-connected).  

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

